UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-2020


In Re:   LA’SHAN DENEICE JOHNSON,

                Petitioner.




                 On Petition for Writ of Mandamus.
                          (1:13-cv-04401)


Submitted:   October 8, 2013                 Decided:   October 10, 2013


Before MOTZ, SHEDD, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


La’Shan Deneice Johnson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              La’Shan    Johnson   petitions     for   a   writ     of   mandamus,

claiming that the district court has unduly delayed issuing a

ruling on her 28 U.S.C. § 2241 (2006) motion and petition for

mandamus.       She seeks an order from this court directing the

district court to act.          We find that the present record does not

reveal undue delay by the district court.              Accordingly, we grant

leave    to    proceed    in    forma   pauperis     and   deny    the    mandamus

petition.      We dispense with oral argument because the facts and

legal    contentions     are    adequately     presented    in     the   materials

before   this    court    and   argument     would   not   aid    the    decisional

process.

                                                                  PETITION DENIED




                                         2